DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action responds to the amendment and argument filed by applicant on January 18, 2022 in response to the Office Action mailed on December 09, 2021. 


Status of the Claims
Claims 1-16 are pending.
Claim 9 is currently amended. 

Allowance
 Claims 1-16 are allowed. Applicant’s remarks and argument filed on January 18, 2022 is considered and they are persuasive.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The primary reason for the allowance of these claims is the inclusion of the limitation of claim 1 of creating a data graph from the availability information and the order information, the data graph comprising vertices and edges, wherein the vertices represent data points and the edges represent relationships between the data points, analyzing the data graph to create a schedule for 
Closest prior art Burgh (US 2009/0048890) discloses an invention wherein as each order is entered into the store's point of Sale system, the present invention evaluates preparation time and delivery information together with driver availability and store volume to maximize the number of multiple-delivery runs such that the best operational efficiency is achieved while maintaining high customer-satisfaction levels. The system may be further refined by deploying GPS devices with drivers to provide turn-by-turn navigation (and improve ETA estimates), and by optionally incorporating real-time traffic, weather and construction information.
Other prior arts Sweeney et al. (US 2015/0161654) and Reiss et al. also fail to teach the deficiency of Burgh. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROKIB MASUD whose telephone number is (571)270-5390. The examiner can normally be reached Mon-Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fahd Obeid can be reached on 571-270-3324. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ROKIB MASUD/Primary Examiner, Art Unit 3687